                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                  UNITED STATES TRUSTEE
                                            MIDDLE DISTRICT OF PENNSYLVANIA

                                                       REPORT OF PRIVATE SALE
                                                      (For Chapter 7, 11 and 13 cases)

CASE CAPTION:                       :                                    Chapter 11
     ACCOMAC INN, INC.              :
               Debtor in Possession :                                    Case No. 1:18-bk-04852-HWV

1. DATE OF SALE: 12/17/2018                         DEBTOR'S ATTORNEY: Lawrence V. Young, Esquire

2. ATTORNEY FOR CREDITORS' COMMITTEE: N/A

3. DESCRIPTION OF ASSETS:                           Real Estate located at 6330 River Drive, Hellam Township, York
County, Pennsylvania

4. REASON FOR ACCEPTANCE OF PRIVATE OFFER IN LIEU OF PUBIC SALE: Higher sale price

5. VALUE OF PROPERTY: $600,000.00                                        HOW OBTAINED: Purchase Offer
                                                                                        (Appraisal or Otherwise)

6. PURCHASE PRICE $600,000.00 NAME OF PURCHASER: Accomac Ferry Dock, LLC

7. HOW WAS PURCHASER OBTAINED: Marketed through Realtor

8. PURCHASER'S RELATIONSHIP TO DEBTOR: None

9. EXPENSES OF SALE: $432,763.04                              NET AMOUNT REALIZED: $167,236.96*
     (Attach itemization or real estate settlement sheet)

*$117,200.00 is being held in escrow pending the determination of the validity of a creditor claim. $60,000.00 was carved out for
administrative expenses.

10. WERE THERE ANY OBJECTIONS MADE TO THE SALE? No IF SO, STATE NAME OF OBJECTOR,
REASON FOR OBJECTION, OBJECTOR'S RELATION TO DEBTOR AND OUTCOME OF HEARING, IF
ANY:

Lawrence V. Young, Esquire                                               /s/Lawrence V. Young, Esquire
                                                                         Signature
Date: December 31, 2018



(File original with Clerk's Office within five (5) days of sale, even if objection is filed, with copy to U.S. Trustee)
UST-PA-MD-6
(Apr. 1988)



{01573830/1}




          Case 1:18-bk-04852-HWV                     Doc 57 Filed 12/31/18 Entered 12/31/18 10:41:28                      Desc
                                                     Main Document    Page 1 of 3
                                  ACCOMAC FERRY DOCK LLC

                         Acquisition of 6330 River Drive, Hellam Township
                              York County from Accomac Inn, Inc.

                                         December 17, 2018

                            SUMMARY OF SELLER'S TRANSACTION

Purchase Price                                                               $600 '000. 00
Net Tax Proration                                                               9.963 04
          Subtotal                                                           $609,963.04
Less:
 Transfer Tax                                                                  ($6,000.00)
 Coldwell Banker Residential Brokerage                                         (16,800.00)
 Rock Commercial Real Estate, LLC                                              (19,200.00)
 Larry Young, Esquire, Escrow Agent (Administrative Expense Escrow)            (10,000.00)    *
 Larry Young, Esquire, Escrow Agent (Creditor Escrow)                         (117 ,200.00)
 SMS Financial XXIX, LLC                                                      (199,391.60)
 Tax Claim Bureau - 2016                                                       (30,314.29)
 Tax Claim Bureau- 2017                                                        (29,391.90)
 Elizabeth Adcock, Tax Collector                                               (26,365.44)
 Internal Revenue Service                                                      (17 ,370.91)
 Barley Snyder - Tax Certification                                                  (25.00)
 Barley Snyder - Overnight/Wire Fees/Good Standing/Lien Certificate               (268.00)
 M&T Bank                                                                      (87,635.90)
 Reimbursement to Buyer for Payroll Advance                                    (50.000.00)

          AMOUNT DUE TO SELLER                                                      $0.00


*   Administrative Escrow per Bankruptcy Court Order in the amount of $60,000.00,
      less $50,000.00 paid directly by Buyer as a payroll advance.




    Case 1:18-bk-04852-HWV           Doc 57 Filed 12/31/18 Entered 12/31/18 10:41:28              Desc
                                     Main Document    Page 2 of 3
                           SUMMARY OF BUYER'S TRANSACTION

Purchase Price                                                            $600,000.00
Reimbursement from Seller for Payroll Advance (poe)                        (50.000.00)
         Subtotal                                                         $550,000.00

Net Tax Proration                                                            9,963 .04
Transfer Tax                                                                 6,000.00
Recorder of Deeds                                                              115 .25
Commonwealth Land Title Insurance Company                                    3.761.00

            AMOUNT DUE FROM BUYER                                         $569,839.29


                                       DISBURSEMENTS

Coldwell Banker Residential Brokerage                                       $16,800.00
Rock Commercial Real Estate, LLC                                            19,200.00
Larry Young, Esquire Agent                                                  10,000.00
Larry Young, Esquire Agent                                                 117,200.00
SMS Financial XXIX, LLC                                                    199,391.60
Tax Claim Bureau - 2016                                                     30,314.29
Tax Claim Bureau - 2017                                                     29,391.90
Elizabeth Adcock, Tax Collector                                             26,365.44
Commonwealth Land Title Insurance Company                                    3,761.00
Barley Snyder- Overnight/Wire Fees/Good Standing/Lien Certificate              293.00
M&T Bank                                                                    87,635.90
Recorder of Deeds                                                           12,115.25
Internal Revenue Service                                                    17.370.91

            TOTAL                                                         $569,839.29

                                                                                     '
                                 SOURCE OF FUNDS


Deposit                                                                    $20,000.00
Accomac Ferry Dock, LLC                                                    549.839.29

            Total                                                         $569,839.29


                                                      ACCOMAC INN, INC.




  4354541




   Case 1:18-bk-04852-HWV           Doc 57 Filed 12/31/18 Entered 12/31/18 10:41:28      Desc
                                    Main Document    Page 3 of 3
